Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

This application is in condition for allowance except for the presence of claims 17-29 directed to group II, non-elected without traverse.  Accordingly, claims 17-29 have been cancelled.


Allowable Subject Matter

Claims 1-5, 7-16 and 30 are allowed.



The following is an examiner’s statement of reasons for allowance:  

Applicant’s arguments, pages 7-8, filed 02/24/2022, have been fully considered and are persuasive particularly to the argument wherein the applicant argues that the claims should be interpreted to require the polysilicon layer thickness to be measured in the vertical direction, wherein the diameter of the pattern in CHOCHRIE is just a portion of the layer (and therefore not a "thickness"). Further, changing the height (thickness) of the pads of CHOCHRIE changes the optical path length difference, which is necessary to achieve the constructive and destructive interference. CHOCHRIE relies on this diffraction to provide the color filtering effect (see [0039 and 0040] and Fig. 5 of CHOCHRIE). Therefore, increasing the pad height by a factor of three or more would negatively affect the device's ability to filter out colors and a person of ordinary skill in the art would therefore not modify CHOCHRIE.

However, CHOCHRIE et al (US 20170062507 A1) is hereby cited as some pertinent prior art. Figure 3 of CROCHERIE discloses a Complementary Metal Oxide Semiconductor, CMOS, device for radiation detection ([0001]), said CMOS device comprising: a semiconductor diffusion layer (7+8, photodiode region, [0028]) having a photodetector region for receiving incident light; and a polysilicon layer (24) having a patterned structure in a region at least partially overlapping said photodetector region (7+8), said structure comprising a plurality of features (circular pad of 24) being perforations extending through said polysilicon layer or columns of polysilicon (circular columns of 24), wherein said perforations are filled with, or said columns are surrounded by, a dielectric material (14, [0033]).

However, none of the above prior arts alone or in combination with other arts teaches a  Complementary Metal Oxide Semiconductor, comprising “a polysilicon layer having a patterned structure in a region at least partially overlapping said photodetector region, said structure comprising a plurality of features being perforations extending through said polysilicon layer or columns of polysilicon, wherein said perforations are filled with, or said columns are surrounded by, a dielectric material, wherein said polysilicon layer has a thickness in the range of 150 nm to 250 nm” in combination with other limitations in the claims. Thus, the Applicant’s claims are determined to be novel and non-obvious.

For these reasons, independent claim 1 is allowed.
Claims 2-5, 7-16 and 30 are allowed as they depend on an allowed claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAJA AHMAD whose telephone number is (571)270-7991.  The examiner can normally be reached on Monday-Friday, 8:00 AM - 5:00 PM (Eastern Time).

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KHAJA AHMAD/Primary Examiner, Art Unit 2813                                                                                                                                                                                                        03/08/2022